DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 2, 2020 and February 6, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,270. Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-20 of the instant application. Therefore, claims 1-

Application – 16/733,217
1.    A method, comprising:
assigning one blockchain block to a group member node and assigning a verification of the one blockchain block to one or more verification blockchain nodes which are part of one or more non-assigned group member nodes; and
storing the verification of the one blockchain block in each of the one or more verification blockchain nodes.





2.    The method of claim 1, wherein the one blockchain block comprise original blockchain transaction data.

4.    The method of claim 1, further comprising: assigning the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none of the plurality of different group members are members of the same group.
5.    The method of claim 4, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups.
6.    The method of claim 1, further comprising: assigning a flag to each of the blockchain nodes and the verification blockchain nodes, wherein the flag for the blockchain nodes is different from the flag for the verification blockchain nodes.
7.    The method of claim 6, further comprising: assigning a prior node IP 
8. An apparatus, comprising: a processor configured to: assign one blockchain block to a group member node and assign a verification of the one blockchain block to one or more verification blockchain nodes which are part, of one or more non-assigned group member nodes; and
store the verification of the one blockchain block in each of the one or more verification blockchain nodes.






10.    The apparatus of claim 8, wherein the verification comprises a checksum of original blockchain transaction data.
11.    The apparatus of claim 8, wherein the processor is further configured to: assign the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none of the plurality of different group members are members of the same group.
12.    The apparatus of claim 11, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups.
13.    The apparatus of claim 8, wherein the processor is further configured to: assign a flag to each of the blockchain nodes and the verification blockchain 
14.    The apparatus of claim 13, wherein the processor is further configured to: assign a prior node IP address to each of the blockchain nodes and the verification blockchain nodes; and hash blockchain data of the blockchain block, a flag assigned to a prior node and the prior node IP address.
15.    A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: assigning one blockchain block to a group member node and assigning a verification of the one blockchain block to one or more verification blockchain nodes which are part of one or more non-assigned group member nodes; and storing the verification of the one blockchain block in 




16.    The non-transitory computer readable storage medium of claim 15, wherein the one blockchain block comprise original blockchain transaction data.
17.    The non-transitory computer readable storage medium of claim 15, wherein the verification comprises a checksum of original blockchain transaction data.
18.    The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: assigning the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none 
19.    The non-transitory computer readable storage medium of claim 18, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups.
20. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: assigning a flag to each of the blockchain nodes and the verification blockchain nodes, wherein the flag for the blockchain nodes is different from the flag for the verification blockchain nodes; assigning a prior node IP address to each of the blockchain nodes and the verification blockchain nodes; and
hashing blockchain data of the blockchain block, a flag assigned to a prior node and the prior node IP address.

1.   A method, comprising: assigning one blockchain block to a group member node among a group of member nodes of a blockchain; storing the one blockchain block in the assigned group member node and not storing the blockchain block in one or more non-assigned group member nodes; assigning a verification of the one blockchain block to one or more verification blockchain nodes which are part of the one or more non-assigned group member nodes; and storing the verification of the one blockchain block in each of the one or more verification blockchain nodes. 
    2. The method of claim 1, wherein the one blockchain block comprise original blockchain transaction data. 

    4. The method of claim 1, further comprising: assigning the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none of the plurality of different group members are members of the same group. 
    5. The method of claim 4, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups. 
    6. The method of claim 1, further comprising: assigning a flag to each of the blockchain nodes and the verification blockchain nodes, wherein the flag for the blockchain nodes is different from the flag for the verification blockchain nodes. 
    7. The method of claim 6, further comprising: assigning a prior node IP 
    8. An apparatus, comprising: a processor configured to: assign one blockchain block to a group member node among a group of member nodes of a blockchain; store the one blockchain block in the assigned group member node and not store the blockchain block in one or more non-assigned group member nodes; assign a verification of the one blockchain block to one or more verification blockchain nodes which are part of the one or more non-assigned group member nodes; and store the verification of the one blockchain block in each of the one or more verification blockchain nodes. 

    10. The apparatus of claim 8, wherein the verification comprises a checksum of the original blockchain transaction data. 
    11. The apparatus of claim 8, wherein the processor is further configured to: assign the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none of the plurality of different group members are members of the same group. 
    12. The apparatus of claim 11, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups. 
    13. The apparatus of claim 8, wherein the processor is further configured to: assign a flag to each of the blockchain nodes and the verification blockchain 
    14. The apparatus of claim 13, wherein the processor is further configured to: assign a prior node IP address to each of the blockchain nodes and the verification blockchain nodes; and hash blockchain data of the blockchain block, a flag assigned to a prior node and the prior node IP address. 
    15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: assigning one blockchain block to group member node among a group of member nodes of a blockchain; storing the one blockchain block in the assigned group member node and not storing the blockchain block in one or more non-assigned group member nodes; assigning a verification of the one blockchain block to one or more 
    16. The non-transitory computer readable storage medium of claim 15, wherein the one blockchain block comprise original blockchain transaction data. 
    17. The non-transitory computer readable storage medium of claim 15, wherein the verification comprises a checksum of the original blockchain transaction data. 
    18. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: assigning the one block to a plurality of different group members each assigned to a respective plurality of different groups, wherein none 

    19. The non-transitory computer readable storage medium of claim 18, wherein the plurality of different group members each have a same respective assigned position within the respective plurality of different groups. 
    20. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: assigning a flag to each of the blockchain nodes and the verification blockchain nodes, wherein the flag for the blockchain nodes is different from the flag for the verification blockchain nodes; assigning a prior node IP address to each of the blockchain nodes and the verification blockchain nodes; and hashing blockchain data of the blockchain block, a flag assigned to a prior node and the prior node IP address.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437